In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00294-CV
REGINA NACHAEL HOWELL FOSTER,                §    On Appeal from the 48th District
Appellant                                         Court

                                             §    of Tarrant County (048-317495-20)
V.
                                             §    March 25, 2021

MACKIE WOLF ZIENTZ & MANN, P.C.,             §    Memorandum Opinion by Justice
Appellee                                          Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Mackie Wolf Zientz & Mann, P.C. shall pay all of the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel